—In an action to recover a real estate broker’s commission, the defendant appeals from a judgment of the Supreme Court, Orange County (Murphy, J.), entered April 13, 1998, which, after a nonjury trial and upon the denial of its motion pursuant to CPLR 4404 (b) to set aside the determination awarding judgment to the plaintiff, is in favor of the plaintiff and against it in the principal sum of $37,500.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s claims, the determination awarding judgment in the plaintiff’s favor had a rational basis and was also based on a fair interpretation of the evidence (see, Grassi v Ulrich, 87 NY2d 954; Altman v Alpha Obstetrics & Gynecology, 255 AD2d 276). There is no reason not to defer to the trial court’s findings of fact which, in large part, rested on considerations relating to the credibility of the witnesses (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Fuller Co. v Kensington-Johnson Corp., 234 AD2d 265, 266). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.